MEMORANDUM OF DECISION
The petitioner, Frank Yackobitz, appeals from a judgment of the Superior Court, Penobscot County, dismissing his petitions for review of action by the State Tax Assessor for want of prosecution under M.R. Civ.P. 41(b)(1). The petitioner argues that the dismissal was improper because the delay of more than two years was attributable to clerical misplacement of the case file.
We deny the appeal. Reviewing the dismissal under Rule 41(b)(1) for an abuse of discretion, Burleigh v. Weeks, 425 A.2d 623, 624 (Me.1981), we conclude that the Superior Court properly found that the petitioner did not demonstrate good cause. Cf. State v. One 1977 Blue Ford Pick-Up Truck, 447 A.2d 1226 (Me.1982).
The entry is:
Judgment affirmed.
All concurring.